--------------------------------------------------------------------------------

Exhibit 10.9

[exhibi1.jpg]

This Agreement made this January 28, 2011 by and between:

WAKABAYASHI FUND LLC.
Japanese Limited Liability Company,
Address: 4-13-20 Mita Minato-Ku, Tokyo, Japan 108-0073
Hereinafter referred to as “WAKABAYASHI” or “Consultant”


And

TENSAS INC.
A Delaware Corporation, its agents, successors or assigns
Hereinafter referred to as
“PGI ENERGY, INC OR “Client”
Address: 7322 Southwest Frwy Ste, 110, Houston, TX 77074
Telephone No: 713.532.5649 E: mmczeal@Grealishmczeal.com
Currently: Tensas, Inc. Symbol: TSAS


Whereas Consultant is in the business of providing management consulting
services to businesses in an effort to obtain capital from third parties for
business use, including equipment leasing, purchase order and/or contract
financing, factoring and financing for land and buildings’ utilizing various
financing instruments and whereas Client desires to retain Consultant for the
following purposes:

To attempt to arrange financing for the purpose of working capital as an
intermediary

For and in consideration of mutual benefits, promises, and the cross
consideration hereinafter set forth, the adequacy of which is hereby
acknowledged, the parties hereto, WAKABAYASHI and PGI ENERGY, INC collectively
“THE PARTIES”, hereby covenant and agree as follows:

1.

Services

      A.

WAKABAYASHI is hereby engaged by PYTHAGORAS GROUP INC., to provide capital
funding services (non-exclusive) including serving as an investment banking
liaison, and acting as capital consultant for a six month period from the date
hereof. WAKABAYASHI shall contact institutional investors, arrange presentation
of the Company, assist in restructuring PYTHAGORAS GROUP INC.’s business plan
for presentation and arrange conferences with capital sources (the “term”).

B.

WAKABAYASHI is engaged to provide capital structure, working capital, equipment
financing, merger and acquisition, and reorganization consulting services to PGI
ENERGY, INC for purposes of attempting to capitalize the company for a six month
period from the date hereof.


2.

Compensation

   

PGI ENERGY, INC hereby agrees to pay WAKABAYASHI for the services set forth in
Paragraph 1, the following items:


  A.

Recognizing that WAKABAYASHI has extensive sources of venture capital, coupled
with brokerage industry contacts, PGI ENERGY, INC hereby agrees to pay
WAKABAYASHI for the consulting services set forth in Paragraph 1(a) a success
fee of seven percent (7%), inclusive of all fees, in cash of the amount of
capital raised as a result of contacts by WAKABAYASHI. Such fees shall be due at
closing of any transaction in which WAKABAYASHI has acted as the introducing
person. Any party so introduced to PGI ENERGY, INC shall be pre-approved in
writing by PGI ENERGY, INC and a list of introductions shall be maintained by
consultant.

[exhibi4.jpg]

www.wakabayashifund.com

--------------------------------------------------------------------------------

[exhibi1.jpg]


3.

Termination of Agreement


  A.

Upon the bankruptcy or liquidation of the other party, whether voluntary or
involuntary

  B.

Upon the other party taking the benefit of any insolvency law

  C.

Upon the other party having or applying for a receiver appointed for either
party; and/or written notice by one party to the other party


4.

Notices

   

All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address which notice pursuant to this
section may be given, and shall be given upon the earlier of actual receipt or
three (3) business days after being mailed or delivered to such courier service.
Any notices to be given hereunder shall be effective if executed by and / or
sent by the attorneys for THE PARTIES giving such notice and, in connection
therewith, THE PARTIES and their respective counsel agree in giving such notice
such counsel may communicate directly in writing with such party to the extent
necessary to give such notice.


5.

Attorney Fees

   

In the event either party is in default of the terms or conditions of this
Consulting Agreement and legal action is initiated or suit be entered as a
result of such default, the prevailing party shall be entitled to recover all
costs incurred as a result of such default including reasonable attorney fees,
expenses and court costs through trial, appeal and to final disposition.

    6.

Time is of the Essence

   

Time is hereby expressly made of the essence of this Consulting Agreement with
respect to the performance by THE PARTIES of their respective obligations
hereunder.

    7.

Inurement

   

This Consulting Agreement shall inure to the benefit of and be binding upon THE
PARTIES hereto and their respective heirs, executors, administrators, personal
representatives, successors, and consultant cannot assign this agreement.

    8.

Entire Agreement

   

This Consulting Agreement contains the entire agreement of THE PARTIES. It is
declared by THE PARTIES that there are no other oral or written agreements or
understanding between them affecting this Agreement. This Agreement supersedes
all previous agreements.

    9.

Amendments

   

This Agreement may be modified or amended provided such modifications or
amendments are mutually agreed upon by and between THE PARTIES hereto and that
said modifications or amendments are made only by an instrument in writing
signed by THE PARTIES.

    10.

Waivers

   

No waiver of any provision or condition of this Agreement shall be valid unless
executed in writing and signed by the party to be bound thereby, and then only
to the extent specified in such waiver. No waiver of any provision or condition
of this Agreement and no present waiver of any provision or condition of this
Agreement shall be construed as a future waiver of such provision or condition.

    11.

Non-Waiver

   

The failure of either party, at any time, to require any such performance by any
other party shall not be construed as a waiver of such right to require such
performance, and shall in no way affect such party’s right to require such
performance and shall in no way affect such party’s right subsequently to
require a full performance hereunder.

[exhibi4.jpg]

www.wakabayashifund.com

--------------------------------------------------------------------------------

[exhibi1.jpg]


12. Construction of Agreement     Each party and its counsel have participated
fully in the review and revision of this Agreement. Any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not apply in the interpretation of this Agreement.     13. Non-Circumvention
Agreement     PGI ENERGY, INC agrees, represents and warrants hereby that it
shall not circumvent WAKABAYASHI with respect to any banking or lending
institution, investment bank, trust, corporation, individual or investor
introduced by WAKABAYASHI to PGI ENERGY, INC pursuant to the terms with
WAKABAYASHI for the purpose of, without limitation, this Agreement and for a
period of twenty four (24) months from the date of execution by THE PARTIES of
this Agreement. If PGI ENERGY, INC enters into a transaction with a party
introduced by consultant, then the fees owed under section 2a shall be due
whether or not this Agreement or term has ended.     14. Applicable Law     THIS
AGREEMENT IS EXECUTED PURSUANT TO AND SHALL BE INTERPRETED AND GOVERNED FOR ALL
PURPOSES BY THE LAWS OF STATE OF CALIFORNIA FOR WHICH THE COURTS IN SAN DIEGO,
CALIFORNIA SHALL HAVE JURISDICTION WITHOUT GIVING EFFECT TO THE CHOICE OR LAWS
OR CONFLICT OF LAWS RULES THEREOF OR OF ANY STYLE. The parties agree that
mediation shall be used as an initial forum for the good-faith attempt to settle
and resolve any issues or disputes that may arise.     15. Counterparts     This
Agreement may be executed in a number of identical counterparts. Each such
counterpart is deemed an original for all purposes and all such counterparts
shall, collectively, constitute one agreement, but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart.     16. F a c s i m i l e A facsimile copy of this        
 Agreement is acceptable.     17. Acceptance of Agreement     Unless both
parties have signed this Agreement within ten (10) business days of the date
listed above, this Agreement shall be deemed automatically withdrawn and
terminated.     18. Interstate Commerce The Consultant shall undertake to comply
at all times with Section 17B of the Securities Act of 1933.

[exhibi4.jpg]

www.wakabayashifund.com

--------------------------------------------------------------------------------

[exhibi1.jpg]

 

 

 

IN WITNESS WHEREOF, THE PARTIES have set forth their hands and seal in execution
of this Consulting Agreement this January 28, 2011 by and between Wakabayashi
Fund LLC and PYTHAGORAS GROUP INC.:

Wakabayashi Fund LLC   PYTHAGORAS GROUP INC. A Japan Limited Liability Company  
A Texas Corporation             By: /s/ Tadaharu Wakabayashi [exhibi3.jpg]
By: Tadaharu Wakabayashi, Director Mr. Robert Gandy, CEO Date: January 28, 2011
Date: January 28, 2011                 PGI ENERGY, INC A     Delaware
Corporation           By:           Marcellous S. McZeal, CEO     Client Company
    Date: January 28, 2011

[exhibi4.jpg]

www.wakabayashifund.com

--------------------------------------------------------------------------------

[exhibi1.jpg]

PROJECT SCOPE

PROJECT ACTIVITIES

WAKABAYASHI FUND, in providing funding services, shall perform the following
project specific functions and merge WAKABAYASHI FUND efforts with PGI ENERGY,
INC resources, as needed. The emphasis of this funding project shall be personal
introductions of PGI ENERGY, INC to money managers, private equity fund
managers, hedge fund managers, pension fund managers, financial analysts,
institutional brokers, venture capitalists, investment bankers, and wholesale /
retail market makers. All out-of-pocket costs (i.e., costs for mail campaigns,
printing, distributions, etc.) shall be pre-approved and paid for by PGI ENERGY,
INC.

o Conduct and implement strategic planning analysis that combines PGI ENERGY,
INC due-diligence and WAKABAYASHI FUND in-house analysis tools to emphasize
marketability.     o Coordinate buy-side and sell-side brokerage research
coverage introducing PGI ENERGY, INC to these sources and facilitating their
institutional research. This provides PGI ENERGY, INC and WAKABAYASHI FUND
additional analysis reports from funding services.     o Investment banking
introductions.     o Develop story development project related Executive Summary
for mail-out / distribution, which is flexible and updated to the ongoing
developments of the PYTHAGORAS GROUP INC.     o Plan marketing campaign matching
PGI ENERGY, INC to WAKABAYASHI FUND’S proprietary contact base and other
investment prospects / sources anchored by Internet presence     o CEO, Officer
and Director Profiles     o Target of one on one institutional investor meetings
and conference calls with the most desirable in microcap, small cap and mid cap
decision making analysts and portfolio managers of corporate, business and
family funds     o Corporate message refinement that is flexible according to
ongoing developments     o Fact Sheets flexible to ongoing developments     o
PowerPoint / slide presentations     o Tele-conference call, including
scripting, Q&A preparation, and thorough details for successful presentation    
o Honest feedback from all meetings to allow complete knowledge of ongoing
relationships and enhancements of messaging     o Development of Analysts
research coverage and comparable inclusion     o Nurture of current and
potential investors     o Mail processing and request fulfillment     o
Investment Banking introductions

[exhibi4.jpg]

www.wakabayashifund.com

--------------------------------------------------------------------------------

[exhibi1.jpg]


o Annual Meetings     o Peer Group / Industry Analysis     o Perception audits
of the investment community

OPTIONAL PROJECT ACTIVITIES

These ancillary projects can be provided at PGI ENERGY INC.’s discretion and
cost.

o Conduct road shows, with direct PGI ENERGY INC.’s participation, in cities
targeted because of PGI ENERGY INC.’s institutional investor contact base     o
Design and Coordinate Trade Booths     o Attend trade shows and conferences    
o Hold press / analysts seminars for institutional investors and investment
managers     o Develop investor relations section on PGI ENERGY INC.’s website  
  o Develop comprehensive website and e-commerce solutions and/or project
related web pages     o Write media alerts and press releases to continuously
generate press relating to PGI ENERGY INC and its stock performance, emphasizing
both standard and Internet dissemination (company initiated only)     o Plan and
implement direct mail campaign to WAKABAYASHI FUND’S contact base and PGI ENERGY
INC.’s related contacts with follow-up telephone sales contact     o Annual
Reports: assisting in the writing as well as assisting and directing to the
designers, graphic artists and printers for the complete management of the
publication

[exhibi4.jpg]

www.wakabayashifund.com

--------------------------------------------------------------------------------

[exhibi1.jpg]

 

 

 

Please let this serve as detailed information for wire transfer payments to
Wakabayashi Fund LLC.

Bank Name: Bank of Tokyo – Mitsubishi UFJ Ltd.
Account Number: 0077306
Bank Code / Name: 043 / Tamachi
Account Name: Wakabayashi Fund LLC
Swift Code: BOTKJPJT
Branch Name: Tamachi Branch 043
MUFJ Address: 2-7-1 Marunouchi, Chiyoda-ku Tokyo Japan
Bank Representative: Ryota Ishida
Bank Telephone: 03-3454-0460


[exhibi4.jpg]

www.wakabayashifund.com

--------------------------------------------------------------------------------